Citation Nr: 0715807	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-37 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1944 through 
November 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

The competent medical evidence shows that the veteran has 
pure tone threshold averages of 64 in the right ear and 105 
in the left ear, with speech recognition scores of 88 in the 
right ear and 0 in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2005); 38 C.F.R. §§ 4.1, 4.2, 4.85, Diagnostic Code 6100, 
4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected bilateral hearing loss.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which sets forth separate rating codes for 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Generally, a disability must be considered in the context of 
the whole recorded history.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See 38 C.F.R. §§ 4.1, 4.2; Francisco v. 
Brown, 
7 Vet. App. 55 (1994).  

The assignment of disability ratings for hearing impairment 
are derived by the mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 
3 Vet. App. 345 (1992).  

Impaired hearing is rated by measuring and averaging the 
volume at which a person can hear pure tones at several 
frequencies, called the pure tone threshold, and the person's 
ability to recognize a percentage of a specified list of 
words spoken in a prescribed way, called speech 
discrimination.  The data is plotted on a table, and the 
result for each ear is plotted on another table to determine 
overall hearing impairment.  

The rating schedule provides Table VI for the purpose of 
determining a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the pure tone threshold average, 
which is the sum of the pure tone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  

Two provisions exist for evaluating veterans with certain 
patterns of hearing impairment that cannot be accurately 
assessed under § 4.85, because the speech discrimination test 
may not reflect the severity of communicative functioning 
that these veterans experience. See 64 Fed. Reg. 25203 (May 
11, 1999). First, if pure tone thresholds in each of the four 
specified frequencies of (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in a higher 
numeral. See 38 C.F.R. § 4.86(a). 

Second, when the pure tone threshold is 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral. See 38 C.F.R. § 4.86(b). 

Once the Roman numeral designations for each ear are 
determined, Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  

Tables VI, VIA, and VII are provided on the following pages 
for the veteran's convenience.  
Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of 
discr
im- 
inati
on
Pure tone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE

Pure tone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI


Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT 
(DIAGNOSTIC CODE 6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I


The veteran was afforded two VA examinations during the 
course of this appeal to assess the current severity of his 
hearing loss.  In February 2004, he exhibited pure tone 
thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
25
50
85
95
LEFT
105
105
105
105

The pure tone threshold average for the right ear was 64, and 
105 for the left ear, and the speech recognition scores were 
88 percent in the right ear and 0 percent in the left ear.

These findings do not support a rating in excess of 40 
percent.  The mechanical application of the above results 
compels a numeric designation of III in the right ear under 
Table VI (38 C.F.R. § 4.85), and XI under both Tables VI and 
VIA (38 C.F.R. § 4.86a).  Such a designation does not compel 
the assignment of a 40 percent rating under Table VII.  

The July 2006 VA audiogram is also insufficient to warrant a 
rating in excess of 40 percent.  At that time, the veteran 
exhibited pure tone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
30
50
80
85
LEFT
105
105
105
105

The pure tone threshold average for the right ear was 61 and 
for the left ear was 105.  Speech audiometry revealed speech 
recognition scores of 80 percent in the right ear and 0 
percent in the left ear.  These findings also fail to show 
that a rating in excess of 40 percent is warranted.  The 
mechanical application of the above results compels a numeric 
designation of IV in the right ear under Table VI 
(38 C.F.R. § 4.85), and XI under both Tables VI and VIA 
(38 C.F.R. § 4.86a).  Such a designation does not warrant a 
rating in excess of the currently assigned 40 percent.  See 
38 C.F.R. § 4.85, Table VII.  In this case, the RO applied 
the designations used in Table VIA to the disability 
manifested by the veteran's right ear hearing loss.  The 
right ear was assigned the a numeric designation of V despite 
findings showing that the puretone threshold at each of the 
four specified frequencies was not 55 decibels or moreas 
required by 38 C.F.R. § 4.86(a).  Nor was the puretone 
threshold at 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz as required by 38 C.F.R. 
§ 4.86(b).  The Board notes the error but will not change the 
error in the RO decision.  Correctly applied, the findings 
recorded in the VA examinations provided to the veteran 
during this appeal would result in a 30 percent rating for 
his bilateral hearing loss.  

Throughout the course of this appeal, the medical evidence 
fails to show that a rating in excess of 40 percent is 
warranted for the veteran's bilateral hearing loss.  He has 
been provided two VA examinations that are adequate for 
rating purposes.  VA regulation requires an examination 
including a controlled speech discrimination test (Maryland 
CNC), a pure tone audiometry test, and without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  These requirements were 
met in the VA examinations described above.  The fact that 
the examinations were not given with "the sounds and noises 
experienced under the ordinary conditions of life" does not 
render them inadequate for rating purposes, as is suggested 
by the May 2007 statement from the veteran's representative.  
The examinations are adequate.

The Board again notes that this evaluation is purely 
according to a prescribed mechanical formula.  In such a 
case, there can be no question as to whether hearing loss 
more nearly approximates the disability picture of the next 
higher rating.  
See 38 C.F.R. § 4.7.  An increased rating is not warranted 
according to the evidence of record.  

Furthermore, there is no evidence that the service-connected 
hearing loss, by itself, presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and thus 
warrant an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1). Although the veteran has undergone 
numerous examinations to measure the severity of his hearing 
loss, there is no showing he has required frequent 
hospitalizations for treatment. Nor is there any showing that 
the hearing loss has resulted in marked interference with 
employment. While the Board sympathizes with the severity of 
the veteran's hearing loss, it does not exemplify marked 
interference with his employment.  Based on these 
considerations, the Board finds that the RO did not err in 
failing to refer this claim to the Director of the VA 
Compensation and Pension Service for an initial 
determination. See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran letters in February 2004, September 2005, 
and May 2006 informing him of the evidence necessary to 
establish entitlement to an increased rating.  The veteran 
was notified of what was necessary to establish his claim, 
what evidence he was expected to provide, and what VA would 
obtain on his behalf.  The September 2005 letter also asked 
the veteran to provide VA with any pertinent evidence he may 
have regarding his claim.  Thus, these letters satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1) (2006).  The May 2006 
letter notified the veteran of the type of evidence necessary 
to establish an effective date or a disability rating, as is 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, several lay statements, his service medical 
records, and VA treatment records have been associated with 
the claims folder.  The veteran was also afforded two VA 
examinations and the reports are also of record.  He has not 
notified VA of any additional available relevant records with 
regard to his claim.  He did file a motion to advance his 
appeal on the Board's docket and that motion was granted.  
38 U.S.C.A. § 7107 (West 2005); 38 C.F.R. § 20.900(c) (2006).  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


